                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                           CEDAR RAPIDS DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                         No. 19-cr-75-LTS
 vs.
                                             REPORT AND RECOMMENDATION
 JOSE MARTINEZ-LOPEZ,

       Defendant.
                                ____________________


       On August 22, 2019, the above-named defendant appeared before the undersigned
United States Magistrate Judge by consent and, pursuant to Federal Rule of Criminal
Procedure 11, pleaded guilty to Counts 1, 2, and 3 of the Indictment, Unlawful Use of
Identification Documents, in violation of 18 U.S.C. Section 1546(a); Misuse of a Social
Security Number, in violation of 42 U.S.C. Section 408(a)(7)(B); and Found after Illegal
Re-Entry, in violation of 8 U.S.C. Section 1326(a). After cautioning and examining
Defendant under oath concerning each of the subjects mentioned in Rule 11, I determined
that Defendant’s decision to plead guilty was knowledgeable and voluntary, and the
offense charged was supported by an independent basis in fact containing each of the
essential elements of the offense. I therefore RECOMMEND that the Court ACCEPT
Defendant’s guilty pleas and adjudge Defendant guilty.
       At the commencement of the Rule 11 proceeding, I placed Defendant and the
interpreter under oath and explained that if Defendant answered any question falsely, the
Government could prosecute Defendant for perjury or for making a false statement. I
also advised Defendant that in any such prosecution, the Government could use against
Defendant any statements made under oath.
       I then asked Defendant a number of questions to ensure Defendant had the requisite
mental capacity to enter a plea. I elicited Defendant’s full name, age, and extent of
education. I also inquired into Defendant’s history of mental illness; use of illegal and/or
prescription drugs; and use of alcohol. From this inquiry, I determined Defendant was
not suffering from any mental disability that would impair Defendant’s ability to make a
knowing, intelligent, and voluntary guilty plea.
       Defendant acknowledged receipt of a copy of the Indictment and further
acknowledged that Defendant had fully discussed the Indictment with Defendant’s
counsel. Defendant acknowledged that Defendant had fully conferred with Defendant’s
counsel prior to deciding to plead guilty and that Defendant was satisfied with counsel’s
services.
       I fully advised Defendant of all the rights Defendant would be giving up if
Defendant decided to plead guilty, including the following:
       1.     The right to assistance of counsel at every stage of the case;

       2.     The right to a speedy, public trial;

       3.     The right to have the case tried by a jury selected from a cross-section of
              the community;

       4.     That Defendant would be presumed innocent, and would be found not guilty
              unless the Government could prove each and every element of the offenses
              beyond a reasonable doubt;

       5.     That Defendant would have the right to see and hear all of the Government’s
              witnesses, and Defendant’s attorney would have the right to cross-examine
              any witnesses called by the Government;




                                             2
      6.     That Defendant would have the right to subpoena witnesses to testify at the
             trial, and if Defendant could not afford to pay the costs of bringing these
             witnesses to court, then the government would pay those costs;

      7.     That Defendant would have the privilege against self-incrimination: i.e.,
             Defendant could choose to testify at trial, but need not do so; if Defendant
             chose not to testify, then the Court would instruct the jury that it could not
             draw any adverse inference from Defendant’s decision not to testify; and

      8.     That any verdict by the jury would have to be unanimous.

      I explained that if Defendant pleaded guilty, Defendant would be giving up all of
these rights, there would be no trial, and Defendant would be adjudged guilty just as if
Defendant had gone to trial and a jury returned a guilty verdict against Defendant.
      • Plea Agreement
      I determined that Defendant was not pleading guilty pursuant to a plea agreement.
      • Elements of Crimes and Factual Basis
      I summarized the charges against Defendant and listed the elements of the crimes
charged. I determined that Defendant understood each and every element of the crimes,
and Defendant’s counsel confirmed that Defendant understood each and every element of
the crimes charged. For the offenses to which Defendant was pleading guilty, I elicited
a full and complete factual basis for all elements of the crimes charged in the Indictment.
Defendant’s attorney indicated that the offenses to which Defendant was pleading guilty
were factually supported.
      • Sentencing
      I explained to Defendant that the district judge will determine the appropriate
sentence at the sentencing hearing. I explained that the Court will use the advisory United
States Sentencing Guidelines to calculate Defendant’s sentence. I explained that the
sentence imposed might be different from what the advisory guidelines suggest it should
be and may be different from what Defendant’s attorney had estimated.


                                            3
      I explained that a probation officer will prepare a written presentence investigation
report and that Defendant and Defendant’s counsel will have an opportunity to read the
presentence report before the sentencing hearing and will have the opportunity to object
to the contents of the report. I further explained that Defendant and Defendant’s counsel
will be afforded the opportunity to present evidence and be heard at the sentencing
hearing.
      I advised Defendant of the consequences of the guilty plea, including the maximum
term of imprisonment, the maximum term of supervised release, and the maximum fine.
Specifically, I advised Defendant that Count 1 of the Indictment is punishable by (1) not
more than ten years in prison without the possibility of parole; (2) a period of
supervised release following prison of not more than three years; and (3) a fine of not
more than $250,000.     I also advised Defendant that Count 2 of the Indictment is
punishable by (1) not more than five years in prison without the possibility of parole;
(2) a period of supervised release following prison of not more than three years; and
(3) a fine of not more than $250,000. I also advised Defendant that Count 3 of the
Indictment is punishable by (1) not more than two years in prison without the possibility
of parole; (2) a period of supervised release following prison of not more than one year;
and (3) a fine of not more than $250,000.
      I also advised Defendant that if Defendant was removed subsequent to a conviction
for commission of three or more misdemeanors involving drugs, crimes against the
person, or both, or a felony, Count 3 is punishable by (1) not more than ten years in
prison without the possibility of parole; (2) a period of supervised release following
prison of not more than three years; and (3) a fine of not more than $250,000.
      I also advised Defendant that if Defendant was removed after a prior conviction
for an aggravated felony, Count 3 is punishable by (1) not more than twenty years in
prison without the possibility of parole; (2) a period of supervised release following



                                            4
prison of not more than three years; and (3) a fine of not more than $250,000. I advised
Defendant that regardless of the sentence imposed, there is no parole in the federal
system.    I also advised Defendant that the Court will impose a mandatory special
assessment of $100.00 for each count, which Defendant must pay, and that Defendant
may be required to pay restitution.         I also advised Defendant of the collateral
consequences of pleading guilty. Defendant acknowledged understanding all of the above
consequences.
       I explained that the Court will impose conditions of supervised release, which will
include not reentering the United States, and that if Defendant violates a condition of
supervised release, then the Court could revoke Defendant’s supervised release and
require Defendant to serve all or part of the term of supervised release in prison, without
credit for time previously served on supervised release. I also advised Defendant that if
he is charged and convicted of another crime in relation to illegal reentry into the United
States, the sentence in that case could be ordered to be served consecutive to any sentence
imposed in this case if the judge revokes Defendant’s supervised release.
       •   Removal
       I advised Defendant that because Defendant is not a United States citizen, it is
likely Defendant will be deported from the United States after serving any prison sentence
imposed. I also advised Defendant that this conviction may affect Defendant’s ability to
ever lawfully reenter the United States or to become a U.S. citizen, and could subject
Defendant to other immigration consequences.
       I also explained that both the Government and Defendant have the right to appeal
Defendant’s sentence.
       Defendant confirmed that the decision to plead guilty was voluntary; was not the
result of any promises; and was not the result of anyone threatening, forcing, or
pressuring Defendant to plead guilty. I explained that after the district judge accepts



                                            5
Defendant’s guilty pleas, Defendant will have no right to withdraw the pleas at a later
date, even if the sentence imposed is different from what Defendant anticipated.
       Defendant confirmed that Defendant still wished to plead guilty, and Defendant
pleaded guilty to Counts 1, 2, and 3 of the Indictment.
I find the following with respect to the guilty pleas:
       1.     Defendant’s pleas are voluntary; knowing; not the result of force, threats
              or promise; and Defendant is fully competent.

       2.     Defendant is aware of the minimum and maximum punishment for the
              counts to which Defendant pleaded guilty.

       3.     Defendant knows of and voluntarily waived Defendant’s jury trial rights.

       4.     There is a factual basis for the pleas.

       5.     Defendant is guilty of the crimes to which Defendant pleaded guilty.

       I explained that the Parties have fourteen (14) days from the filing of this Report
and Recommendation to file any objections to my findings, and that if no objections are
made, then the district judge may accept Defendant’s guilty pleas by simply entering a
written order doing so. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b). But see, United
States v. Cortez-Hernandez, 673 Fed. App’x 587, 590-91 (8th Cir. 2016) (per curiam)
(suggesting that a Defendant may have the right to de novo review of a magistrate judge’s
recommendation to accept a plea of guilty even if no objection is filed). The district court
judge will undertake a de novo review of the Report and Recommendation if a written
request for such review is filed within fourteen (14) days after this Report and
Recommendation is filed.
DONE AND ENTERED at Cedar Rapids, Iowa, this 22nd day of August, 2019.




                                             6
